Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-11-2008

Sean Dudley v. Charles Samuels
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1456




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Sean Dudley v. Charles Samuels" (2008). 2008 Decisions. Paper 850.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/850


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-226                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-1456
                                      ___________

                              SEAN LAMONT DUDLEY,
                                                Appellant

                                            v.

              CHARLES E. SAMUELS, JR., WARDEN F.C.I. FORT DIX
                   ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 07-cv-03194)
                    District Judge: Honorable Jerome B. Simandle
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 12, 2008

            Before: MCKEE, RENDELL AND SMITH, CIRCUIT JUDGES

                              (Opinion filed: July 11, 2008)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Sean Lamont Dudley appeals the District Court’s order dismissing his petition for

a writ of habeas corpus. In his petition, Dudley challenged his 1997 conviction for a

drug-related conspiracy charge, which the District Court for the Western District of North
Carolina entered pursuant to a guilty plea. He argued that his plea was constitutionally

defective because the facts did not support the existence of an agreement, a necessary

element of the offense.1

       Dudley first raised this argument before the sentencing court in 2004 in a motion

for reconsideration under Federal Rule of Civil Procedure 60(b). The sentencing court

treated Dudley’s Rule 60(b) motion as a second or successive motion under 28 U.S.C.

§ 2255 2 and denied relief. Dudley appealed, and in February 2007, the Court of Appeals

for the Fourth Circuit construed his notice of appeal as a request for authorization to file a

second or successive § 2255 motion. It denied the request because Dudley’s argument

concerning his guilty plea was not based on a new and retroactive rule of constitutional

law or any newly discovered evidence. See United States v. Dudley, 218 F.App’x 280,

282 (4th Cir. 2007); see also 28 U.S.C. § 2255(h).



   1
     Dudley claims the facts do not support the existence of any agreement because he
denied that his co-defendants, his relatives, had any role in the relevant events. Dudley
entered his guilty plea prior to his relatives’ trial, but the hearing on the factual basis for
his plea was deferred until after their trial. At the trial, Dudley testified that he pleaded
guilty to conspiracy with “an unknown” and provided exculpatory testimony as to his
relatives. The sentencing court found Dudley’s testimony perjurious, sanctioned him for
obstruction of justice, and denied him the benefit he would otherwise have received for
accepting responsibility in entering the guilty plea. Dudley unsuccessfully challenged
these aspects of his sentence on direct appeal and the Court of Appeals for the Fourth
Circuit affirmed. See United States v. Dudley, 165 F.3d 20 (4th Cir. 1998).
   2
    Dudley challenged his conviction in the sentencing court on other grounds in a 1999
motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. That
motion was denied, and the Court of Appeals for the Fourth Circuit dismissed Dudley’s
appeal. See United States v. Dudley, 46 F.App’x 188, 189 (4th Cir. 2002).

                                               2
       In 2005, Dudley filed a petition pursuant to 28 U.S.C. § 2241 in the District Court

for the District of New Jersey. In it, he raised the same argument concerning the factual

basis for his guilty plea but claimed entitlement to relief because he was asserting “actual

innocence.” The District Court rejected this argument, holding that Dudley’s claim did

not derive from a new and retroactive rule of constitutional law or newly discovered

evidence, and that Dudley failed to show that a § 2255 motion would have been

“inadequate or ineffective to test the legality of his detention.” See 28 U.S.C.

§ 2255(e),(h). It therefore construed his § 2241 petition as a second or successive § 2255

motion, and because he had not obtained the necessary certification to file such a motion,

the District Court dismissed it for lack of jurisdiction. We summarily affirmed the

dismissal. See Dudley v. Nash, 200 F.App’x 80 (3d Cir. 2006).

       As the District Court found and as Dudley concedes, his current § 2241 petition is

substantively identical to his previous one. Once again, Dudley has failed to show that a

§ 2255 would have been “inadequate or ineffective to test the legality of his detention.”

See 28 U.S.C. § 2255(e); Okereke v. United States, 307 F.3d 117, 120-21 (3d Cir. 2002).

Accordingly, for the reasons provided by the District Court in response to his first § 2241

petition and his current § 2241 petition, Dudley’s appeal does not present a substantial

question and we will summarily affirm the judgment of the District Court. See 3d Cir.

L.A.R. 27.4; I.O.P. 10.6.